DETAILED ACTION
AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicants’ submission filed on 9 MAR 2022 has been entered.
Double Patenting
The 9 MAR 2022 Terminal Disclaimer (approved 14 MAR 2022) overcomes the rejections noted in the previous Office action.
New Grounds of Rejection
A new ground of rejection, prior art reference Lee et al. (US 6509601), appears below.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows (Graham Factors):

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lee et al. (US 6509601; below, “Lee”). At least “combining prior art elements”, “simple substitution”, “obvious to try”, and “applying a known technique to a known device” rationales support a conclusion of obviousness. MPEP § 2143(A)-(G).
RE 1, Lee in FIG. 1A and related text, e.g., Abstract and cols. 1-36, discloses a ferroelectric capacitor, comprising:

    PNG
    media_image1.png
    909
    567
    media_image1.png
    Greyscale



a composite stack (130, 132) comprising different composition non-ferroelectric metal oxides (e.g., TiO2 and Al2O3, respectively) over an upper surface of a substrate (100);
the different composition non-ferroelectric metal oxides being selected from among TiOx, AlOx, Al2O3, ScOx, Sc2O3, ZrOx, YOx, Y2O3, MgOx, MgO, HfOx, SrOx, SrO, TaxOy, NbOx, GdOx, MoOx, RuOx, LaOx, VxOy, IrOx, CrOx, ZnOx, PrOx, CeOx, SmOx, and LuOx (e.g., cols. 7-8, lns. 56-7; claim 11).
Thus, Lee anticipates this claim.
However, assuming, arguendo, that claims must be so narrowly construed as to mean that Lee’s ferroelectric capacitor cannot constitute each and every claimed element, it would have been obvious to one having ordinary skill in the art at the time invention was made to modify the structure of Lee because: 1. substituting known functional equivalents is not patentable over the prior art. See MPEP 2144.07 and Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); and 2. such modification would involve a mere change in configuration. It has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
Claim Rejections – 35 USC § 103
See above for a quotation of 35 U.S.C. 103.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lee. MPEP § 2143(A)-(G).
RE 2, Lee discloses the ferroelectric capacitor of claim 1 wherein the composite stack (EL) additionally comprises SiO2 (e.g., col. 7, lns. 3-15). Lee discloses the claimed invention except for SiO2. It would have been obvious to one having ordinary skill in the art at the time the invention was made to use SiO2; since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 (CCPA 1960).
Claims 1 and 2 are rejected.
Allowable Subject Matter
The following is a statement of allowable subject matter:
Claims 3-14 are allowed primarily because the references of record, singly or in combination cannot anticipate or render obvious the limitations noted therein. For example, independent claim 3’s, “…; non-ferroelectric material between at least one of the conductive capacitor electrodes and the ferroelectric metal-oxide material, the non-ferroelectric material comprising a composite stack comprising at least two different 2O3, ScOx, Sc2O3, ZrOx, YOx, Y2O3, MgOx, MgO, HfOx, SrOx, SrO, TaxOy, NbOx, GdOx, MoOx, RuOx, LaOx, VxOy, IrOx, CrOx, ZnOx, PrOx, CeOx, SmOx, and LuOx, ….” 
Any comments considered necessary by applicant MUST be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Remarks
The 9 MAR 2022 (CLM) cancellation of claims 15-23 has been noted and entered.
Response to Applicant’s Amendments and/or Arguments
Applicants’ 9 MAR 2022 rebuttal arguments (REM page 6) have been fully considered, but are found to be unpersuasive in light of the arguments and positions outlined in the above rejections. Furthermore, applicants’ arguments vis-à-vis patentability have been fully considered but are moot in view of the new ground(s) of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Walter Swanson whose telephone number is (571) 270-3322. The examiner can normally be reached Monday to Thursday, 8:30 to 17:30 EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WALTER H SWANSON/Primary Examiner, Art Unit 2815